IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 607 MAL 2017
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   964 MDA 2016 entered on August 4,
                                             :   2017, affirming the Judgment of
 NICHOLAS R. BOYD CHISHOLM,                  :   Sentence of the Dauphin County
                                             :   Court of Common Pleas at No. CP-22-
                     Petitioner              :   CR-0006106-2014 entered on June 1,
                                             :   2016


                                       ORDER


                                                            DECIDED: May 16, 2018
PER CURIAM

      AND NOW, this 16th day of May, 2018, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED

to that court for further consideration in light of Commonwealth v. Romero, __ A.3d __,

2018 WL 1960611 (Pa. 2018).